     Case 3:20-cv-02193-DMS-AGS Document 3 Filed 12/11/20 PageID.14 Page 1 of 7



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL WAYNE TURNER,                                  Case No.: 3:20-cv-02193-DMS-AGS
     CDCR #AN-8222,
12
                                          Plaintiff,        ORDER:
13
                             vs.                            1) GRANTING MOTION TO
14
                                                            PROCEED IN FORMA PAUPERIS
15   MARCUS POLLARD,                                        (ECF No. 2);
16                                      Defendant.          AND
17
                                                            2) DISMISSING COMPLAINT FOR
18
                                                            LACK OF SUBJECT-MATTER
19                                                          JURISDICTION PURSUANT TO
                                                            FED. R. CIV. P. 12(h)(3) AND FOR
20
                                                            FAILURE TO STATE A CLAIM
21                                                          PURSUANT TO 28 U.S.C. §
                                                            1915(e)(2)(B)(ii) AND 28 U.S.C. §
22
                                                            1915A(b)
23
24           Plaintiff Michael Wayne Turner (“Plaintiff”), currently incarcerated at Mule Creek
25   State    Prison,   is   proceeding   pro    se        in   this   action   seeking   damages    for
26   alleged “losse[s] of personal property, mental anguish, [and] depression.” (See ECF No.
27   1, Compl. at 2.)
28           Plaintiff did not prepay the $402 civil filing fee required by 28 U.S.C. Section
                                                       1
                                                                                    3:20-cv-02193-DMS-AGS
     Case 3:20-cv-02193-DMS-AGS Document 3 Filed 12/11/20 PageID.15 Page 2 of 7



1    1914(a) at the time of filing and has instead filed a Motion to Proceed In Forma Pauperis
2    (“IFP”) pursuant to 28 U.S.C. Section 1915(a). (See ECF No. 2.)
3    I.    Motion to Proceed In Forma Pauperis
4          All parties instituting any civil action, suit or proceeding in a district court of the
5    United States, except an application for writ of habeas corpus, must pay a filing fee of
6    $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
7    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
8    Section 1915(a).    See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
9    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is
10   granted leave to proceed IFP remains obligated to pay the entire fee in “increments” or
11   “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775
12   F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
13   dismissed. See 28 U.S.C. § 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
14   Cir. 2002).
15         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
16   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
17   6-month period immediately preceding the filing of the complaint.”                 28 U.S.C.
18   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
19   trust account statement, the Court assesses an initial payment of 20% of (a) the average
20   monthly deposits in the account for the past six months, or (b) the average monthly balance
21   in the account for the past six months, whichever is greater, unless the prisoner has no
22   assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
23   of the prisoner then collects subsequent payments, assessed at 20% of the preceding
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $52. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020)). The additional $52 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                               3:20-cv-02193-DMS-AGS
     Case 3:20-cv-02193-DMS-AGS Document 3 Filed 12/11/20 PageID.16 Page 3 of 7



1    month’s income, in any month in which his account exceeds $10, and forwards those
2    payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
3    136 S. Ct. at 629.
4          In support of his IFP Motion, Plaintiff has submitted a certified copy of his trust
5    account statement pursuant to 28 U.S.C. Section 1915(a)(2) and S.D. Cal. Civ. L.R. 3.2.
6    Andrews, 398 F.3d at 1119. The Court has reviewed Plaintiff’s trust account statements,
7    which show that he carried an average monthly balance of $198.36 and had $158.33 in
8    average monthly deposits to his trust account for the six months preceding the filing of this
9    action, and that Plaintiff had an available balance of $219.78 at the time of filing. (See
10   ECF No. 2, at 4.)
11         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and
12   assesses an initial partial filing fee of $39.67 pursuant to 28 U.S.C. Section 1915(b)(1)(B).
13   The Court directs the Secretary of the CDCR, or her designee, to collect this initial filing
14   fee only if sufficient funds are available in Plaintiff’s account at the time this Order is
15   executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be
16   prohibited from bringing a civil action or appealing a civil action or criminal judgment for
17   the reason that the prisoner has no assets and no means by which to pay the initial partial
18   filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C.
19   Section 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case
20   based solely on a “failure to pay . . . due to the lack of funds available to him when payment
21   is ordered.”). The Court further directs the Secretary of the CDCR, or her designee, to
22   collect the remaining balance of the filing fees required by 28 U.S.C. Section 1914 and to
23   forward it to the Clerk of the Court pursuant to the installment payment provisions set forth
24   in 28 U.S.C. Section 1915(b)(1).
25   II.   Sua Sponte Screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section
26   1915A(b)
27         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
28   answer screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section 1915A(b). Under
                                                   3
                                                                               3:20-cv-02193-DMS-AGS
     Case 3:20-cv-02193-DMS-AGS Document 3 Filed 12/11/20 PageID.17 Page 4 of 7



1    these statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion
2    of it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
3    who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
4    (discussing 28 U.S.C. Section 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th
5    Cir. 2010) (discussing 28 U.S.C. Section 1915A(b)). “The purpose of [screening] is ‘to
6    ensure that the targets of frivolous or malicious suits need not bear the expense of
7    responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler
8    v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
9          In addition to reviewing prisoner’s IFP complaints under 28 U.S.C. Section
10   1915(e)(2) and Section 1915A(b), the Court must also determine sua sponte whether it has
11   subject-matter jurisdiction over Plaintiff’s case. See Valdez v. Allstate Ins. Co., 372 F.3d
12   1115, 1116 (9th Cir. 2004); see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at
13   any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”).
14         Plaintiff’s Complaint, such as it is, is a form designed for asserting claims in small
15   claims court. (See generally Compl.) It names Defendant Marcus Pollard as the sole
16   Defendant, and demands $10,000 for “losse[s] of personal property, mental anguish, [and]
17   depression” suffered between January 16, 2020 and October 16, 2020. (See id. at 2.) Aside
18   from that, Plaintiff’s Complaint contains no factual allegations whatsoever. (See id.)
19         Although Plaintiff may wish to file a civil rights action, or some other claim for relief
20   in federal court based on the alleged losses of property and other harms he has suffered,
21   his current Complaint fails to invoke federal subject-matter jurisdiction under 28 U.S.C.
22   Section 1343(a)(3), which creates federal jurisdiction over certain civil rights claims, 28
23   U.S.C. Section 1331, which creates federal jurisdiction over “civil actions arising under
24   the Constitution, laws, or treaties of the United States,” or any other potential source of
25   federal jurisdiction. (See generally Compl. at 2.) As a result, the Court must dismiss
26   Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(h)(3). See Watson v.
27   Chessman, 362 F. Supp. 2d 1190, 1194 (S.D. Cal. 2005) (“The court will not . . . infer
28   allegations supporting federal jurisdiction; federal subject matter [jurisdiction] must
                                                   4
                                                                               3:20-cv-02193-DMS-AGS
     Case 3:20-cv-02193-DMS-AGS Document 3 Filed 12/11/20 PageID.18 Page 5 of 7



1    always be affirmatively alleged.” (citations omitted)); see also Fed. R. Civ. P. 8(a)(1)
2    (explaining that a pleading stating a claim for relief “must contain . . . a short and plain
3    statement of the grounds for the court’s jurisdiction . . . .”). If Plaintiff does not wish to
4    pursue a federal civil rights claim, and instead wishes to proceed in small claims court (as
5    his use of the form suggests), then he must file the form he submitted in the proper state
6    court.
7             Even if Plaintiff’s Complaint invoked the Court’s subject-matter jurisdiction,
8    however, it would nevertheless fail to state any discernable claim for relief that is
9    “‘plausible on its face’” because it contains no factual allegations. See Ashcroft v. Iqbal,
10   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
11   As a result, it would be subject to dismissal under 28 U.S.C. Section 1915(e)(2)(B)(ii) and
12   Section 1915A(b). If Plaintiff does wish to pursue a federal civil rights claim against
13   Defendant Pollard, he must allege factual matter sufficient to show that: (1) a right secured
14   by the Constitution or laws of the United States was violated; and (2) the alleged violation
15   was committed by a person acting under color of state law. See Campbell v. Wash. Dep’t
16   of Soc. Servs., 671 F.3d 837, 842 n.5 (9th Cir. 2011). “Because vicarious liability is
17   inapplicable to . . . § 1983 suits,” he must also allege that Defendant Pollard or any other
18   government official he wishes to sue, “through the official’s own individual actions, has
19   violated the constitution.” See Iqbal, 556 U.S. at 676.
20            In light of Plaintiff’s pro se status, the Court grants him leave to amend his
21   pleading to attempt to allege both subject-matter jurisdiction and to state a claim upon
22   which relief may be granted, if he can. See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th
23   Cir. 2015) (“A district court should not dismiss a pro se complaint without leave to
24   amend [pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)] unless ‘it is absolutely clear that the
25   deficiencies in the complaint could not be cured by amendment.’” (quoting Akhtar v.
26   Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)).
27   III.     Conclusion and Orders
28            Good cause appearing, the Court:
                                                     5
                                                                                 3:20-cv-02193-DMS-AGS
     Case 3:20-cv-02193-DMS-AGS Document 3 Filed 12/11/20 PageID.19 Page 6 of 7



1          1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. Section
2    1915(a) (ECF No. 2).
3          2.     DIRECTS the Secretary of the CDCR, or her designee, to collect from
4    Plaintiff’s prison trust account the initial filing fee assessed in this Order, and to forward
5    the remainder of the $350 filing fee owed by collecting monthly payments from Plaintiff’s
6    account in an amount equal to twenty percent (20%) of the preceding month’s income and
7    forwarding those payments to the Clerk of the Court each time the amount in the account
8    exceeds $10 pursuant to 28 U.S.C. Section 1915(b)(2). ALL PAYMENTS SHALL BE
9    CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS
10   ACTION.
11         3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen
12   Allison, Secretary, California Department of Corrections and Rehabilitation, P.O. Box
13   942883, Sacramento, California 94283-0001.
14         4.     DISMISSES Plaintiff’s Complaint for lack of subject matter jurisdiction
15   pursuant to Federal Rule of Civil Procedure 12(h)(3) and for failing to state a claim upon
16   which relief may be granted pursuant to 28 U.S.C. Section 1915(e)(2)(B)(ii) and Section
17   1915A(b)(1).
18         5.     GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
19   which to file an Amended Complaint which cures all the deficiencies of pleading noted
20   above. Plaintiff’s Amended Complaint must be complete by itself without reference to his
21   original pleading. Defendants not named and any claim not re-alleged in his Amended
22   Complaint will be considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios,
23   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
24   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
25   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
26   amended pleading may be “considered waived if not repled.”).
27         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
28   will enter a final Order dismissing this civil action based on the Court’s lack of subject-
                                                   6
                                                                               3:20-cv-02193-DMS-AGS
     Case 3:20-cv-02193-DMS-AGS Document 3 Filed 12/11/20 PageID.20 Page 7 of 7



1    matter jurisdiction, Plaintiff’s failure to state a claim upon which relief can be granted
2    pursuant to 28 U.S.C. Sections 1915(e)(2)(B)(ii) and 1915A(b)(1), and his failure to
3    prosecute in compliance with a court order requiring amendment. See Lira v. Herrera, 427
4    F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the opportunity
5    to fix his complaint, a district court may convert the dismissal of the complaint into
6    dismissal of the entire action.”).
7          IT IS SO ORDERED.
8
9    Dated: December 11, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  7
                                                                            3:20-cv-02193-DMS-AGS
